Title: To James Madison from Frederick Degen, 3 June 1806
From: Degen, Frederick
To: Madison, James



Sir
Naples 3d. June 1806

I have the honor to acquaint your Excellency that Mr. John Mathieu has resigned to me and delivered me the Seals of the consular office of the United States of America, for reasons Stated in his Letter directed to you, which I take the liberty to inclose you herewith.
I immediately gave notice of this arrangement to The Prime Minister of His Majesty the King Joseph, and have only to wish for the receipt of my wanting Commission and Instructions, which as mentioned in my preceeding Respects of the 21. april has never come to hand.
Our Cost continues to be closely blockaded by a Strong English Squadron, and the Fortress of Gaeta under the Command of Prince Philipstadt holds still out.  The Small citadel on the adriatique has lately Surrendered.  The English continue to Garrison Sicily.
I beg leave to inclose a Duplicate of my above mentioned last, and remain with the highest respect. Sir Your obedt & humble Servant

Fredr Degen

